I concur in the conclusion of Mr. Justice Budge solely upon the ground that the title of the act neither embraces that portion of the act which provides for an appropriation, nor is an appropriation reasonably connected with the subject expressed in the title. An appropriation is not indicated in the title; in fact, the language of the title negatives the idea of an appropriation, in that one of the purposes of the act, as announced in the title, is to relieve the state of certain expense. That portion of the act making an appropriation is void. (Const., art. 3, sec. 16.) The writ must be denied. *Page 397